Title: From Thomas Jefferson to James Monroe, 13 December 1801
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Dec. 13. 1801.
          
          I recieved last night your favor of the 8th. and I readily embrace both ideas of amendment suggested by you. I will pray you therefore in the last page of the letter, lines 9. & 10. to strike out the words ‘him, and executed with the aid of the Federal executive? these’ and insert ‘them. they’ or rather turn ‘him’ into ‘them’ by prefixing a t, and putting a loop to the i, thus e. and turn ‘these’ into they by writing a y on the se. and obliterate the intermediate words with the pen. indeed the word these was first written they, so that it may be restored by scratching with the point of a knife.
          In cleansing the Post office, Davies must be removed. pray recommend to me one or more good characters. the place is profitable, and worthy the acceptance of gentlemen of respectable standing in society; and to such I would wish give offices, because they would add respect & strength to the administration, & besides pecuniary security, give us their character as a pledge of fidelity. perhaps some member of your council would be proper. but of this judge yourself on view of all circumstances saying nothing about it. health & affectionate esteem.
          
            Th: Jefferson
          
        